DETAILED ACTION
	Examiner acknowledges preliminary amendments dated 9/13/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FI20175225, filed on 3/14/2017.
Examiner’s Note
	Claim 1 recites a “fitting for a measurement head” without reciting definite structure of the measurement head.  Such a claim construction makes the use of adapter for an intended use.  Therefore, examiner constructed the claim broadly and did not put patentable weight on the measurement head.  Examiner suggests claiming the measurement head structure if applicant wish to include a patentable weight on it.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 1 reads “rim is insulating the measurement head” (lines 4-5).  However, as best understood, the rim 12 is defined as the outer regions of the adapter which is a portion of the adapter, not the whole adapter.  Therefore, the rim cannot insulate the whole measurement head, rather the adapter is insulating the measurement head.  Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as they depend of the rejected claim.

Regarding claims 3, 4, 7, 11, 13, 14, 15, and 16, the phrase "such as" and “such that” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Regarding claim 4, the limitations followed by the phrase “such that” are not given patentable weight.  Examiner suggests replacing the phrases with a wherein clause. 
Claim 4 recites “the seal is at least partly, preferably entirely” render the claim indefinite because “entirely” is a broader limitation followed by narrower limitation.  Furthermore, the word preferably is a conditional or preferential choice that makes the claim limitations unclear.  Examiner suggest removing the preferably word.
Claims 9, 10, and 16, the word "optionally” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Examiner suggest removing the optionally word.
Line 4 of Claim 10 recites “the material it is mounted to” and herein the material is not defined.  Furthermore, claim does not define any specific surface.  Therefore it is unclear which material it is referring to and rendering claim 10 indefinite.
Claim 14 recites a conditional statement “when” followed by a step “creating”.  The creation of air tight space is a method steps and is indefinite as mixing statutory classes.  See MPEP 2173(P) II. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grassl et al. (2010/0292605 hereinafter Grassl) in view of Beerwerth et al. (2001/0017880 hereinafter Beerwerth).
Regarding claim 1, Grassl teaches an adapter for fitting a measurement head of a heat flux measurement device on a surface, the adapter comprising a rim (foamed material: para 22, element 22 Fig 1) (positionable around the measurement head) of the heat flux measurement device (temperature sensor: abstract), wherein the rim is at least partly made of resilient material (foamed material: para 22, 

However, Grassl does not teach fitting the adapter to a measuring head.
Beerwerth teaches a fitting a protective cap around a measuring head (abstract; 2 Fig 1).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use the adapter ring around a measurement head as taught by Beerwerth for insulating the sensor head.  Furthermore, use an adapter or structure around a head is an intended use.

With respect to claim 2, Grassl teaches the rim comprises a collar (22 Fig 1) made of first material (foamed material para 22) and having an inner surface adapted to face essentially towards the measurement head (bottom surface attaches to the skin: para 19), and an outer surface adapted to face away from the measurement head (upper surface of 22 faces away from the skin surface: Fig 1), and a seal (18 Fig 1) made of second, resilient material (holding unit forms one unit with the heat-insulating element: para 27).
However, Grassl does not teach the seal is arranged at least partly on the inner surface of the collar.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the seal on the inner surface, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).

Regarding claim 3, Grassl teaches the seal is made of porous resilient material, such as foam plastic or foam rubber (para 11, 24).
However, Grassl does not teach the collar is made of non-porous rigid or resilient material, such as plastic or silicone. 
Beerwerth teaches forming protective tip made from plastic (para 29).


With respect to claim 4, Grassl teaches the collar is at least partly located on the lateral sides of the seal (22 Fig 4)  and the seal is at least partly located on the front side of the measurement head (18 Fig 4).

Regarding claim 5, although Grassl does not teach the rim forms a closed loop having a lateral width of 3 cm or less, in particular 2 cm or less.  Grassl teaches a rim with a given width (22 Fig 1).
However, where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art.  In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968).

With respect to claims 13 and 16, Grassl teaches a heat flow measurement device for measuring heat flow through a surface (temperature on the skin surface: abstract), the device comprising: 
a measurement head having a first temperature sensor (12, 14 Fig 1) for measuring the temperature of the surface and a heat transfer element for transferring heat to or from the surface (abstract), and 
an adapter arranged essentially around the measurement head (20, 24 Fig 1), and the rim of the adapter adapts to the shape of the surface (20, 24 is supported by holding element 18 which changes shape around curvature of skin when attached to skin surface: para 24) and seals a measurement zone between the measurement head and the surface (para 20).  Regarding method steps, as cited in claim 16, Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  See MPEP 2112.02 II.

Claims 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grassl et al. (2010/0292605 hereinafter Grassl) in view of Beerwerth et al. (2001/0017880 hereinafter Beerwerth) as applied to claim 1, further in view of Hembree (6,941,853).
With respect to claims 6, 7, 12, Grassl teaches temperature sensors (12, 14 Fig 1) connected directly with connection cable (para 22).  Furthermore, Grassl teaches the rim are supported by support/holding members (18 Fig). 
However, the combination (Grassl modified by Beerwerth) does not teach a contact pad on the rim.
	Hembree teaches a contact pad around the rim portion of a diaphragm (182 Fig 8).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a contact pad around the rim as taught by Hembree for signals.  Furthermore, manufacture contacting pad to connect signals are known to PHOSITA and obvious to try for ease of signal connection. Regarding claim 12, Grassl teaches the adapter is open in the measurement zone defined by the rim (holding element surrounding the sensor block at least partly: para 0008).

Claims 8-11, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855